Citation Nr: 1747102	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss prior to October 31, 2003.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Marine Corps from March 1954 to March 1957.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In August 2012, the Veteran and his spouse testified at a video conference hearing before the undersigned.  A transcript of that hearing is of record.   

In February 2013, the Board remanded the Veteran's claim so that the RO could issue a statement of the case.  The Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  From July 31, 1980, to May 12, 2003, the Veteran's hearing loss was manifested by level VI hearing in the right ear and level VI hearing in the left ear.

2.  From May 13, 2003, to July 2, 2003, the Veteran's hearing loss was manifested by level VIII hearing in the right ear and level XI hearing in the left ear.

3.  From July 3, 2003, to October 30, 2003, the Veteran's hearing loss was manifested by level IX hearing in the right ear and level XI hearing in the left ear.


CONCLUSIONS OF LAW

1.  From July 31, 1980, to May 12, 2003, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From May 13, 2003, to July 2, 2003, the criteria for a disability rating of 70 percent, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  From July 3, 2003, to October 30, 2003, the criteria for a disability rating of 80 percent, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In May 2006, the RO granted service connection for bilateral hearing loss at an initial rating of 90 percent from July 14, 2004, the date that the Veteran's claim was filed.  In July 2011, the RO granted an increased rating of 30 percent from July 31, 1980 (the date of the receipt of his initial claim), granted an increased rating of 90 percent from October 31, 2003, and discontinued the Veteran's evaluation effective September 26, 2006, the date when bilateral hearing loss and other disabilities were combined with service-connected Meniere's Disease to warrant a 100 percent evaluation.  The Veteran is appealing the assignment of a 30 percent rating prior to October 31, 2003.  The Board will consider evidence of symptomatology from July 31, 1980, the date when service connection was established, to October 31, 2003.  38 C.F.R. § 3.400(o).

The Veteran's initial compensable rating of 30 percent is based on an August 1980 letter that states: "At the present time [the Veteran's] pure tone average has dropped to approximately 75 decibels bilaterally with no significant speech discrimination detectable."  Under Table VIA, this corresponds to a level VI hearing for both ears, which yields a 30 percent evaluation under Table VII.  38 C.F.R. § 4.86(a).  The August 1980 letter provides no basis for a higher rating.  

The Veteran's May 13, 2003 private examination supports a rating of 70 percent.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
80
85
100
LEFT
105
105
105
105
105

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 84 decibels in the right ear and 105 decibels in the left ear.  Because no Maryland CNC scores were reported, Table VI is inapplicable.  38 C.F.R. § 4.85, Table VI.  But Table VIa is applicable because the Veteran's puretone levels for both ears are greater than 55 decibels at 1,000, 2,000, 3,000, and 4,000 Hertz.  38 C.F.R. § 4.86(a).  Under this table, the Veteran has level VIII hearing in the right ear and level XI hearing in the left ear, which yields a 70 percent evaluation under Table VII.  Since Table VI gives the higher numeral, that numeral is applicable.

The Veteran's July 3, 2003 private examination provides for a rating of 80 percent.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
85
95
110
LEFT
105
105
105
105
105

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 94 decibels in the right ear and 105 decibels in the left ear.  Because no Maryland CNC scores were reported, Table VI is inapplicable.  38 C.F.R. § 4.85, Table VI.  But Table VIa is applicable because the Veteran's puretone levels for both ears are greater than 55 decibels at 1,000, 2,000, 3,000, and 4,000 Hertz.  38 C.F.R. § 4.86(a).  Under this table, the Veteran has level IX hearing in the right ear and level XI hearing in the left ear, which yields an 80 percent evaluation under Table VII.  Since Table VI gives the higher numeral, that numeral is applicable.

For the May 2003 and July 2003 examinations, neither ear has a puretone threshold of 30 decibels or less at 1000 Hertz and 70 or more at 2000 Hertz, so 38 C.F.R. § 4.86(b) is inapplicable.

There are a number of additional audiograms of record that are inadequate for VA purposes.  Audiograms dated March 1981, October 1981, April 1982, and February 1986 all lack puretone threshold measurements at 3000 Hertz, and all lack discrimination values for one or both ears.  An audiogram dated March 1987 contains a measurement at 3000 Hertz, but lacks discrimination values for the left ear.  The lack of discrimination values means that hearing loss cannot be assessed based on the rating criteria in existence at the time that those measurements were taken.  38 C.F.R. § 4.85 (1987) (amendments to new provisions effective November 18, 1987).  

In reaching these conclusions, the Board has considered lay testimony from the Veteran and his wife.  This includes his wife's testimony at the August 2012 Board hearing about how she had been unable to whisper to her husband for the last 50 years of their marriage and the wife's July 2009 statement that the Veteran had to take a lip reading course a number of years ago.  The Board has also considered the Veteran's July 2009 testimony that he began to lose his hearing while he was attending college, and that he had to turn down an accounting job with the IRS because he could no longer understand voices spoken on a telephone.  The Veteran and his wife are competent to provide such testimony because it is within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, such symptomatology does not provide a basis for an additional increased rating under the mechanical application of Diagnostic Code 6100.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).  Specifically, there is no evidence that bilateral hearing loss has resulted in frequent hospitalization  or marked interference with the Veteran's employment with the postal service.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

From July 31, 1980, to May 12, 2003, entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.  

From May 13, 2003, to July 2, 2003, entitlement to a rating of 70 percent, but no greater, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From July 3, 2003, to October 30, 2003, entitlement to a rating of 80 percent, but no greater, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


